
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.18



CHANGE OF CONTROL AGREEMENT


        THIS AGREEMENT, dated as of February            , 2003, is made by and
between CIBER, Inc., a Delaware corporation (the "Company"), and            (the
"Executive").

        WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continued employment of key management personnel; and

        WHEREAS, the Board recognizes that, as is the case with many publicly
held corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders; and

        WHEREAS, the Board has determined that appropriate steps should be taken
to reinforce and encourage the continued attention and dedication of members of
the Company's management, including the Executive, to their assigned duties
without distraction in the face of potentially disturbing circumstances arising
from the possibility of a Change in Control;

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, the Company and the Executive hereby agree as
follows:

        1.    Defined Terms.    The definitions of capitalized terms used in
this Agreement are provided in the last Section hereof.

        2.    Term of Agreement.    The Term of this Agreement shall commence on
the date hereof and shall continue in effect through December 31, 2005;
provided, however, that commencing on January 1, 2006 and each January 1
thereafter, the Term shall automatically be extended for one additional year
unless, not later than September 30 of the preceding year, the Company or the
Executive shall have given notice not to extend the Term; and further provided,
however, that if a Change in Control shall have occurred during the Term, the
Term shall expire on the date which is twenty-four (24) months immediately
following the date on which such Change in Control occurred.

        3.    Company's Covenants Summarized.    In order to induce the
Executive to remain in the employ of the Company and in consideration of the
Executive's covenants set forth in Section 4 hereof, the Company agrees, under
the conditions described herein, to pay the Executive the Severance Payments and
the other payments and benefits described herein. Except as provided in Section
9.1 hereof, no Severance Payments shall be payable under this Agreement unless
there shall have been a termination of the Executive's employment with the
Company under the circumstances described herein within the two year period
immediately following a Change in Control that occurs during the Term. This
Agreement shall not be construed as creating an express or implied contract of
employment and, except as otherwise agreed in writing between the Executive and
the Company, the Executive shall not have any right to be retained in the employ
of the Company.

        4.    The Executive's Covenants.    The Executive agrees that, subject
to the terms and conditions of this Agreement, in the event of a Potential
Change in Control during the Term, the Executive will remain in the employ of
the Company until the earliest of (i) a date which is six (6) months from the
date of such Potential Change in Control, (ii) the date of a Change in Control,
(iii) the date of termination by the Executive of the Executive's employment for
Good Reason or by reason of death, Disability or Retirement, or (iv) the
termination by the Company of the Executive's employment for any reason.

        5.    Compensation Other Than Severance Payments.    

        5.1.  If the Executive's employment shall be terminated for any reason
following a Change in Control and during the Term, the Company shall pay the
Executive's full salary to the Executive through the Date of Termination at the
rate in effect immediately prior to the Date of Termination or, if higher, the
rate in effect immediately prior to the Change in Control, together with all
compensation and benefits payable to the Executive through the Date of
Termination under the terms of the Company's compensation and benefit plans,
programs or arrangements as in effect immediately prior to the Date of
Termination or, if more favorable to the Executive, as in effect immediately
prior to the Change in Control.

        5.2.  If the Executive's employment shall be terminated for any reason
following a Change in Control and during the Term, the Company shall pay to the
Executive the Executive's normal post-termination compensation and benefits as
such payments become due. Such post-termination compensation and benefits shall
be determined under, and paid in accordance with, the Company's retirement,
insurance and other compensation or benefit plans, programs and arrangements as
in effect immediately prior to the Date of Termination or, if more favorable to
the Executive, as in effect immediately prior to the Change in Control.

        6.    Severance Payments.    

        6.1.  If the Executive's employment is terminated within the two year
period immediately following a Change in Control that occurs during the Term,
other than (A) by the Company for Cause, (B) by reason of death or Disability,
or (C) by the Executive without Good Reason, then, subject to Section 6.5, the
Company shall pay the Executive the amounts, and provide the Executive the
benefits, described in this Section 6.1 ("Severance Payments") and Section 6.2,
in addition to any payments and benefits to which the Executive is entitled
under Section 5 hereof.

        (A)  In lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination and in lieu of any severance benefit
otherwise payable to the Executive, the Company shall pay to the Executive a
lump sum severance payment, in cash, equal to [            times] the sum of
(i) the Executive's base salary as in effect immediately prior to the Date of
Termination or, if higher, in effect immediately prior to the first occurrence
of an event or circumstance constituting Good Reason, (ii) the target annual
incentive compensation in effect immediately prior to the Date of Termination
or, if higher, in effect immediately prior to the first occurrence of event or
circumstance constituting Good Reason, and (iii) the value of the contributions
or the allocations made, as applicable, on behalf of the Executive to any
Pension Plan in respect of the fiscal year ending immediately prior to the
fiscal year in which occurs the Date of Termination or, if higher, immediately
prior to the fiscal year in which occurs the first event or circumstance
constituting Good Reason.

        (B)  For the thirty-six (36) month period immediately following the Date
of Termination, the Company shall arrange to provide the Executive and his
dependents (a) life, death, accident and health insurance benefits substantially
similar to those provided to the Executive and his dependents immediately prior
to the Date of Termination or, if more favorable to the Executive, those
provided to the Executive and his dependents immediately prior to the first
occurrence of an event or circumstance constituting Good Reason, at no greater
cost after tax to the Executive than the after tax cost to the Executive
immediately prior to such date or occurrence; and (b) other perquisites,
including, without limitation, financial counseling and tax planning services by
a company providing such services, to the same extent as if the Executive had
continued to be employed by the Company during such period. Benefits otherwise
receivable by the Executive pursuant to this Section 6.1(B)(a) shall be reduced
to the extent benefits of the same type are received by or made available to the
Executive during the thirty-six month period following the Executive's
termination of employment (and any such benefits received by or made available
to the Executive shall be reported to the Company by the Executive); provided,
however, that the Company shall reimburse the Executive for the excess, if any,
of the cost of such benefits to the Executive over such cost immediately prior
to the Date of Termination or, if more favorable to the Executive, the first
occurrence of an event or circumstance constituting Good Reason.

        (C)  The Company shall provide the Executive with outplacement services
suitable to the Executive's position for a period of one year commencing on the
date the Executive first uses such outplacement services.

        6.2.  

        (A)  Whether or not the Executive becomes entitled to the Severance
Payments, if any of the payments or benefits received or to be received by the
Executive in connection with a Change in Control or the Executive's termination
of employment (whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement with the Company, any Person whose actions result
in a Change in Control or any Person affiliated with the Company or such Person)
(all such payments and benefits, excluding the Gross-Up Payment, being
hereinafter referred to as the "Total Payments") will be subject to the Excise
Tax, the Company shall pay to the Executive an additional amount (the "Gross-Up
Payment") such that the net amount retained by the Executive, after deduction of
any Excise Tax on the Total Payments and any federal, state and local income and
employment taxes and Excise Tax upon the Gross-Up Payment, and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to the Gross-Up Payment, shall be equal to the Total Payments.

        (B)  For purposes of determining whether any of the Total Payments will
be subject to the Excise Tax and the amount of such Excise Tax, (i) all of the
Total Payments shall be treated as "parachute payments" (within the meaning of
section 280G(b)(2) of the Code) unless, in the opinion of tax counsel ("Tax
Counsel") reasonably acceptable to the Executive and selected by the accounting
firm which was, immediately prior to the Change in Control, the Company's
independent auditor (the "Auditor"), such payments or benefits (in whole or in
part) do not constitute parachute payments, including by reason of section
280G(b)(4)(A) of the Code, (ii) all "excess parachute payments" within the
meaning of section 280G(b)(l) of the Code shall be treated as subject to the
Excise Tax unless, in the opinion of Tax Counsel, such excess parachute payments
(in whole or in part) represent reasonable compensation for services actually
rendered (within the meaning of section 280G(b)(4)(B) of the Code) in excess of
the Base Amount allocable to such reasonable compensation, or are otherwise not
subject to the Excise Tax, and (iii) the value of any noncash benefits or any
deferred payment or benefit shall be determined by the Auditor in accordance
with the principles of sections 280G(d)(3) and (4) of the Code. For purposes of
determining the amount of the Gross-Up Payment, the Executive shall be deemed to
pay federal income tax at the highest marginal rate of federal income taxation
in the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest marginal rate of taxation in the state and
locality of the Executive's residence on the Date of Termination (or if there is
no Date of Termination, then the date on which the Gross-Up Payment is
calculated for purposes of this Section 6.2), net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes.

        (C)  In the event that the Excise Tax is finally determined to be less
than the amount taken into account hereunder in calculating the Gross-Up
Payment, the Executive shall repay to the Company, within five (5) business days
following the time that the amount of such reduction in the Excise Tax is
finally determined, the portion of the Gross-Up Payment attributable to such
reduction (plus that portion of the Gross-Up Payment attributable to the Excise
Tax and federal, state and local income and employment taxes imposed on the
Gross-Up Payment being repaid by the Executive), to the extent that such
repayment results in a reduction in the Excise Tax and a dollar-for-dollar
reduction in the Executive's taxable income and wages for purposes of federal,
state and local income and employment taxes, plus interest on the amount of such
repayment at 120% of the rate provided in section 1274(b)(2)(B) of the Code. In
the event that the Excise Tax is determined to exceed the amount taken into
account hereunder in calculating the Gross-Up Payment (including by reason of
any payment the existence or amount of which cannot be determined at the time of
the Gross-Up Payment), the Company shall make an additional Gross-Up Payment in
respect of such excess (plus any interest, penalties or additions payable by the
Executive with respect to such excess) within five (5) business days following
the time that the amount of such excess is finally determined. The Executive and
the Company shall each reasonably cooperate with the other in connection with
any administrative or judicial proceedings concerning the existence or amount of
liability for Excise Tax with respect to the Total Payments.

        6.3.  The payments provided in subsection (A) of Section 6.1 hereof and
in Section 6.2 hereof shall be made not later than the fifth day following the
Date of Termination (or if there is no Date of Termination, then the date on
which the Gross-Up Payment is calculated for purposes of Section 6.2 hereof);
provided, however, that if the amounts of such payments cannot be finally
determined on or before such day, the Company shall pay to the Executive on such
day an estimate, as determined in good faith by the Company or, in the case of
payments under Section 6.2 hereof, in accordance with Section 6.2 hereof, of the
minimum amount of such payments to which the Executive is clearly entitled and
shall pay the remainder of such payments (together with interest on the unpaid
remainder (or on all such payments to the extent the Company fails to make such
payments when due) at 120% of the rate provided in section 1274(b)(2)(B) of the
Code) as soon as the amount thereof can be determined but in no event later than
the thirtieth (30th) day after the Date of Termination. In the event that the
amount of the estimated payments exceeds the amount subsequently determined to
have been due, such excess shall constitute a loan by the Company to the
Executive, payable on the fifth (5th) business day after demand by the Company
(together with interest at 120% of the rate provided in section 1274(b)(2)(B) of
the Code). Within fifteen (15) days prior to the time that payments are made
under this Agreement, Tax Counsel shall provide the Company and the Executive
with a written statement setting forth the manner in which such payments were
calculated and the basis for such calculations.

        6.4.  The Company also shall pay to the Executive all legal fees and
expenses incurred by the Executive (i) in disputing in good faith any issue
hereunder relating to the termination of the Executive's employment, in seeking
in good faith to obtain or enforce any benefit or right provided by this
Agreement, provided that the Executive prevails in any material dispute, or
(ii) in connection with any tax audit or proceeding to the extent attributable
to the application of section 4999 of the Code to any payment or benefit
provided hereunder. Such payments shall be made within five (5) business days
after delivery of the Executive's written requests for payment accompanied with
such evidence of fees and expenses incurred as the Company reasonably may
require.

        6.5.  Notwithstanding anything contained herein, the Executive shall not
be entitled to receive the Severance Payments or any other payment or benefit
hereunder unless he or she first executes a written release in the form attached
hereto as Exhibit A and such release has become effective.

        7.    Termination Procedures and Compensation During Dispute.    

        7.1.    Notice of Termination.    After a Change in Control and during
the Term, any purported termination of the Executive's employment (other than by
reason of death) shall be communicated by written Notice of Termination from one
party hereto to the other party hereto in accordance with Section 10 hereof. For
purposes of this Agreement, a "Notice of Termination" shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive's employment under the
provision so indicated. Further, a Notice of Termination for Cause is required
to include a copy of a resolution duly adopted by the affirmative vote of not
less than three quarters (3/4) of the entire membership of the Committee at a
meeting of the Committee which was called and held for the purpose of
considering such termination (after reasonable notice to the Executive and an
opportunity for the Executive, together with the Executive's counsel, to be
heard before the Committee) finding that, in the good faith opinion of the
Committee, the Executive was guilty of conduct set forth in clause (i) or (ii)
of the definition of Cause herein, and specifying the particulars thereof in
detail.

        7.2.    Date of Termination.    "Date of Termination," with respect to
any purported termination of the Executive's employment after a Change in
Control and during the Term, shall mean (i) if the Executive's employment is
terminated for Disability, fifteen (15) days after Notice of Termination is
given (provided that the Executive shall not have returned to the full-time
performance of the Executive's duties during such fifteen (15) day period), and
(ii) if the Executive's employment is terminated for any other reason, the date
specified in the Notice of Termination (which, in the case of a termination by
the Company, shall not be less than fifteen (15) days (except in the case of a
termination for Cause) and, in the case of a termination by the Executive, shall
not be less than fifteen (15) days nor more than thirty (30) days, respectively,
from the date such Notice of Termination is given).

        8.    No Mitigation.    The Company agrees that, if the Executive's
employment with the Company terminates during the Term, the Executive is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the Executive by the Company pursuant to Section 6 hereof. Further,
except as specifically provided in this Section 8 and Section 6.1(B) hereof, the
amount of any payment or benefit provided for in this Agreement shall not be
reduced by any compensation earned by the Executive as the result of employment
by another employer, by retirement benefits, by offset against any amount
claimed to be owed by the Executive to the Company, or otherwise.

        9.    Successors; Binding Agreement.    

        9.1.  In addition to any obligations imposed by law upon any successor
to the Company, the Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place. Failure of the Company to obtain such assumption and agreement upon
or prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle the Executive to terminate his employment with the
Company and receive compensation from the Company in the same amount and on the
same terms as the Executive would be entitled to hereunder if the Executive were
to terminate the Executive's employment for Good Reason after a Change in
Control, except that, for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the Date of
Termination.

        9.2.  This Agreement shall inure to the benefit of and be enforceable by
the Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive's
estate.

        10.    Notices.    For the purpose of this Agreement, notices and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to the
Executive, to the address inserted below the Executive's signature on the final
page hereof and, if to the Company, to the address set forth below, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon actual receipt:

To the Company:

CIBER, Inc.
5251 DTC Parkway
Suite 1400
Englewood, Colorado 80111
Attention: Chief Financial Officer

        11.    Miscellaneous.    No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and any authorized officer of the
Company. No waiver by either party hereto at any time of any breach by the other
party hereto of, or of any lack of compliance with, any condition or provision
of this Agreement to be performed by such other party shall be deemed a waiver
of similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement supersedes any other agreements or
representations, oral or otherwise, express or implied, including without
limitation, any existing employment agreement between the Company and Executive,
which have been made by either party, with respect to the subject matter hereof,
including the matter of payments, benefits or other compensation which may be
due to the Executive under certain circumstances following a Change of Control.
The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Colorado. All references to
sections of the Exchange Act or the Code shall be deemed also to refer to any
successor provisions to such sections. Any payments provided for hereunder shall
be paid net of any applicable withholding required under federal, state or local
law and any additional withholding to which the Executive has agreed. The
obligations of the Company and the Executive under this Agreement which by their
nature may require either partial or total performance after the expiration of
the Term (including, without limitation, those under Sections 6 and 7 hereof)
shall survive such expiration.

        12.    Validity.    The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

        13.    Counterparts.    This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

        14.    Settlement of Disputes.    All claims by the Executive for
benefits under this Agreement shall be directed to and determined by the
Committee and shall be in writing. Any denial by the Committee of a claim for
benefits under this Agreement shall be delivered to the Executive in writing and
shall set forth the specific reasons for the denial and the specific provisions
of this Agreement relied upon. The Committee shall afford a reasonable
opportunity to the Executive for a review of the decision denying a claim and
shall further allow the Executive to appeal to the Committee a decision of the
Committee within sixty (60) days after notification by the Committee that the
Executive's claim has been denied. Notwithstanding the above, in the event of
any dispute, any decision by the Committee hereunder shall be subject to a de
novo review by a court or, if the Executive is a party to an arbitration
agreement with the Company, by an arbitrator. Notwithstanding any provision of
this Agreement to the contrary, the Executive shall be entitled to seek specific
performance of the Executive's right to be paid until the Date of Termination
during the pendency of any dispute or controversy arising under or in connection
with this Agreement.

        15.    Definitions.    For purposes of this Agreement, the following
terms shall have the meanings indicated below:

        (A)  "Affiliate" shall have the meaning set forth in Rule 12b-2
promulgated under Section 12 of the Exchange Act.

        (B)  "Auditor" shall have the meaning set forth in Section 6.2 hereof.

        (C)  "Base Amount" shall have the meaning set forth in section
280G(b)(3) of the Code.

        (D)  "Beneficial Owner" shall have the meaning set forth in Rule 13d-3
under the Exchange Act.

        (E)  "Board" shall mean the Board of Directors of the Company.

        (F)  "Cause" for termination by the Company of the Executive's
employment shall mean (i) the willful and continued failure by the Executive to
substantially perform the Executive's duties with the Company (other than any
such failure resulting from the Executive's incapacity due to physical or mental
illness or any such actual or anticipated failure after the issuance of a Notice
of Termination for Good Reason by the Executive pursuant to Section 7.1 hereof)
that has not been cured within 30 days after a written demand for substantial
performance is delivered to the Executive by the Committee, which demand
specifically identifies the manner in which the Committee believes that the
Executive has not substantially performed the Executive's duties, or (ii) the
willful engaging by the Executive in conduct which is demonstrably and
materially injurious to the Company and its subsidiaries considered as a whole,
monetarily or otherwise. For purposes of clauses (i) and (ii) of this
definition, (x) no act, or failure to act, on the Executive's part shall be
deemed "willful" unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that the Executive's act, or failure to
act, was in the best interest of the Company and (y) in the event of a dispute
concerning the application of this provision, no claim by the Company that Cause
exists shall be given effect unless the Company establishes to the Committee by
clear and convincing evidence that Cause exists.

        (G)  A "Change in Control" shall be deemed to have occurred if the event
set forth in any one of the following paragraphs shall have occurred:

        (I)  any Person (a) who is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing 15% or more of the
combined voting power of the Company's then outstanding securities, increases
such Person's beneficial ownership of such securities by 5% or more over the
percentage so owned by such Person, or (b) is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing 33% or more of
the combined voting power of the Company's then outstanding securities;
excluding for purposes of both (a) and (b) above any Person who becomes such a
Beneficial Owner in connection with a transaction described in clause (i) of
paragraph (III) below and further excluding as Persons under this Section (G)(I)
any Grandfathered Persons (as such term is defined in the Company's Rights
Agreement dated as of August 31, 1998); or

        (II)  the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, as of the
date hereof, constitute the Board and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company's stockholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended; or

        (III) there is consummated a merger or consolidation of the Company or
any direct or indirect subsidiary of the Company with any other Person, other
than (i) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereto) at least
80% of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
33% or more of the combined voting power of the Company's then outstanding
securities; or

        (IV) the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or there is consummated an agreement
for the sale or disposition by the Company of all or substantially all of the
Company's assets, other than a sale or disposition by the Company of all or
substantially all of the Company's assets to an entity, at least 80% of the
combined voting power of the voting securities of which are owned by
stockholders of the Company in similar proportions as their ownership of the
Company immediately prior to such sale.

        Notwithstanding the foregoing, a "Change in Control" shall not be deemed
to have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

        (H)  "Code" shall mean the Internal Revenue Code of 1986, as amended
from time to time.

        (I)  "Committee" shall mean the Compensation Committee of the Board.

        (J)  "Company" shall mean CIBER, Inc. and, except in determining under
Section 15(G) hereof whether or not any Change in Control of the Company has
occurred, shall include any successor to its business and/or assets which
assumes and agrees to perform this Agreement by operation of law, or otherwise.

        (K)  "Pension Plan" shall mean any tax-qualified, supplemental or excess
defined contribution plan maintained by the Company and any other defined
contribution plan or agreement entered into between the Executive and the
Company.

        (L)  "Date of Termination" shall have the meaning set forth in Section
7.2 hereof.

        (M) "Disability" shall be deemed the reason for the termination by the
Company of the Executive's employment, if, as a result of the Executive's
incapacity due to physical or mental illness, the Executive shall have been
absent from the full-time performance of the Executive's duties with the Company
for a period of six (6) consecutive months, the Company shall have given the
Executive a Notice of Termination for Disability, and, within thirty (30) days
after such Notice of Termination is given, the Executive shall not have returned
to the full-time performance of the Executive's duties.

        (N)  "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended from time to time.

        (O)  "Excise Tax" shall mean any excise tax imposed under section 4999
of the Code.

        (P)  "Executive" shall mean the individual named in the first paragraph
of this Agreement.

        (Q)  "Good Reason" for termination by the Executive of the Executive's
employment shall mean the occurrence, on or after the date of a Change in
Control and without the affected Executive's express written consent which
specifically references this Agreement, of (i) the assignment to the Executive
of duties in the aggregate that are inconsistent with the Executive's level of
responsibility immediately prior to the date of the Change in Control or any
diminution in the nature or status of the Executive's responsibilities from
those in effect immediately prior to the date of the Change in Control
(including, without limitation, the Executive ceasing to be an executive officer
of a public company); (ii) a reduction by the Company in the Executive's annual
base salary, annual incentive compensation opportunity, or long term incentive
compensation opportunity (including an adverse change in performance criteria or
a decrease in the target amount of annual or long term incentive compensation)
from that in effect immediately prior to the Change in Control; or (iii) the
relocation of the Executive's principal place of employment or principal place
of performance of Executive's duties to a location more than fifty (50) miles
from the Executive's principal place of employment immediately prior to the date
of the Change in Control. Notwithstanding the preceding sentence, any
termination of employment by the Executive, whether voluntary or involuntary,
for any reason or no reason, after the first anniversary of a Change in Control
but within sixty (60) days following such anniversary shall be deemed to
constitute a termination for Good Reason hereunder, provided that, for purposes
of this sentence only, in determining whether a Change in Control has occurred
pursuant to Section 15(G), any securities acquired by any Person directly from
the Company shall not be included in the securities beneficially owned by such
Person.

        For purposes of any determination regarding the existence of Good
Reason, any claim by the Executive that Good Reason exists shall be presumed to
be correct unless the Company establishes to the Committee by clear and
convincing evidence that Good Reason does not exist.

        (R)  "Gross-Up Payment" shall have the meaning set forth in Section 6.2
hereof.

        (S)  "Notice of Termination" shall have the meaning set forth in Section
7.1 hereof.

        (T)  "Person" shall have the meaning given in Section 3(a)(9) of the
Exchange Act as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (a) the Company or any of its Affiliates, (b) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its subsidiaries, (c) an underwriter temporarily holding
securities pursuant to an offering of such securities or (d) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

        (U)  "Potential Change in Control" shall be deemed to have occurred if
the event set forth in any one of the following paragraphs shall have occurred:

        (I)  the Company enters into an agreement, the consummation of which
would result in the occurrence of a Change in Control;

        (II)  the Company or any Person publicly announces an intention to take
or to consider taking actions which, if consummated, would constitute a Change
in Control;

        (III) any Person becomes the Beneficial Owner, directly or indirectly,
of securities of the Company representing 15% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company's then outstanding securities; or

        (IV) the Board adopts a resolution to the effect that a Potential Change
in Control has occurred.

        (V)  "Retirement" shall be deemed the reason for the termination by the
Executive of the Executive's employment if such employment is terminated in
accordance with the Company's retirement policy, if any, now or hereafter in
effect, including early retirement, generally applicable to its salaried
employees.

        (W) "Severance Payments" shall have the meaning set forth in Section 6.1
hereof.

        (X)  "Tax Counsel" shall have the meaning set forth in Section 6.2
hereof.

        (Y)  "Term" shall mean the period of time described in Section 2 hereof
(including any extension, continuation or termination described therein).

        (Z)  "Total Payments" shall mean those payments so described in Section
6.2 hereof.



        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

CIBER, INC.    
By:
    

--------------------------------------------------------------------------------


 
  Name:
Title:    
EXECUTIVE
 
 
    

--------------------------------------------------------------------------------


 
  Executive Address:    
    

--------------------------------------------------------------------------------


 
      

--------------------------------------------------------------------------------

        

--------------------------------------------------------------------------------

   






EXHIBIT A

WAIVER AND RELEASE OF CLAIMS AGREEMENT


        YOU HAVE BEEN ADVISED TO CONSULT AN ATTORNEY PRIOR TO SIGNING THIS
AGREEMENT.

        YOU HAVE TWENTY-ONE DAYS OR SUCH LONGER PERIOD AS MAY BE REQUIRED UNDER
APPLICABLE LAW, AFTER RECEIVING THIS AGREEMENT TO CONSIDER WHETHER TO SIGN IT.

        AFTER SIGNING THIS AGREEMENT, YOU HAVE ANOTHER SEVEN DAYS IN WHICH TO
REVOKE IT, AND IT DOES NOT TAKE EFFECT UNTIL THOSE SEVEN DAYS HAVE ENDED.

        In consideration of, and subject to, the payments to be made to me by
CIBER, Inc. ("CIBER") or any of its subsidiaries, pursuant to the Change of
Control Agreement between me and CIBER dated as of            (the "Agreement"),
which I acknowledge that I would not otherwise be entitled to receive, I hereby
waive any claims I may have for employment or re-employment by CIBER or any
subsidiary or parent of CIBER after the date hereof, and I further agree to and
do release and forever discharge CIBER or any subsidiary or parent of CIBER and
their respective past and present officers, directors, stockholders, employees
and agents from any and all claims and causes of action, known or unknown,
arising out of or relating to my employment with CIBER or any subsidiary or
parent of CIBER or the termination thereof, including, but not limited to,
wrongful discharge, breach of contract, tort, fraud, the Civil Rights Acts, Age
Discrimination in Employment Act, Employee Retirement Income Security Act,
Americans with Disabilities Act, Colorado Anti-Discrimination Act, Colorado
Labor Code, Colorado Wage Claim Act, or any other federal, state or local
legislation or common law relating to employment or discrimination in employment
or otherwise.

        Notwithstanding the foregoing or any other provision hereof, nothing in
this Waiver and Release of Claims Agreement shall adversely affect (i) my rights
to benefits other than severance benefits under plans, programs and arrangements
of CIBER or any subsidiary or parent of CIBER; or (ii) my rights to
indemnification under any indemnification agreement, applicable law and the
certificates of incorporation and bylaws of CIBER and any subsidiary or parent
of CIBER, and my rights under any director's and officer's liability insurance
policy covering me.

        I acknowledge that I have signed this Waiver and Release of Claims
Agreement voluntarily, knowingly, of my own free will and without reservation or
duress, and that no promises or representations, written or oral, have been made
to me by any person to induce me to do so other than the promise of payment set
forth in the first paragraph above and CIBER's acknowledgment of my rights
reserved under the second paragraph above.

        I understand that this release will be deemed to be an application for
benefits under the Agreement, and that my entitlement thereto shall be governed
by the terms and conditions of the Agreement, and I expressly hereby consent to
such terms and conditions.

        I acknowledge that I have been given not less than twenty-one (21) days
or such longer period as may be required under applicable law, to review and
consider this Waiver and Release of Claims Agreement, and that I have had the
opportunity to consult with an attorney or other advisor of my choice and have
been advised by CIBER to do so if I choose. I may revoke this Waiver and Release
of Claims Agreement seven days or less after its execution by providing written
notice to the CEO of CIBER.

        Finally, I acknowledge that I have carefully read this Waiver and
Release of Claims Agreement and understand all of its terms. This is the entire
agreement between the parties and is legally binding and enforceable.

        This Waiver and Release of Claims Agreement shall be governed and
interpreted under federal law and the laws of Colorado.

        I knowingly and voluntarily sign this Waiver and Release of Claims
Agreement.

EXECUTIVE    
    

--------------------------------------------------------------------------------


 
 
CIBER, INC.
 
  By:     

--------------------------------------------------------------------------------

    Name:
Title:    





QuickLinks


Exhibit 10.18



CHANGE OF CONTROL AGREEMENT
EXHIBIT A WAIVER AND RELEASE OF CLAIMS AGREEMENT
